AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Columbia

                  United States of America                         )
                             V.                                    )
                                                                   )      Case No.
                   David Charles Mish, Jr.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 6, 2021               in the county of __________ in the
                       District of          Columbia           , the defendant(s) violated:
            Code Section                                                    Offense Description
18 U.S.C. 1752(a)                              Unlawful Entry on Restricted Buildings or Grounds

40 U.S.C. 5104(e)(2)                           Violent Entry and Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
See attached statement of facts.




         � Continued on the attached sheet.


                                                                                              Complainant's signature

                                                                                      Charles Butcher, Special Agent
                                                                                              Printed name and title

Attested to by the applicant in accordance with the requirements of Ped. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means).
                                                                                                         Zia M. Faruqui
                  01/15/2021                                                                             2021.01.15 11:58:19 -05'00'
Date:
                                                                                                Judge's signature

City and state:                         Washington, DC                          Zia M. Faruqui, U.S. Magistrate Judge
                                                                                               Printed name and title




                   Case 2:21-mj-00031-WED Filed 01/15/21 Page 1 of 1 Document 1
